     Case 1-19-44216-cec             Doc 3   Filed 07/11/19                         Entered 07/11/19 09:08:13




                                                     Certificate Number:                            0 I 40 I   -NyE-CC-032gg605 I

                                                  ll | | ll I ll   ||]   | il   il ||   tlt | il|  il
                                                                                                  I I il I ll  illilt
                                                                                                              || |      il   ]   I   I II   Nt | ilt | | tll
                                                                                         01401 _NYE_CC_03288605 I




                        Cnnrmrcarn Or CouNsprrxc

 I CERTIFY that onMay 29,2019, at 10:57 o'clock AM EDT, John w          cashman
 received from GreenPath. Inc., an agency approved pursuant to l l U.S.C. l l I to
 provide credit counseling in the Eastern District of New York, an individual
                                                                               [or
 groupl briefing that complied with the provisions of 11 U.SC. 109(h) and 111.
 A debt repayment plan was not prepared. If  a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date:      Mav   29,2019                     _    By,                /s/Jeremv Lark for Selena Duca


                                                  Name: Selena Duca


                                                  Title:             Counselor




x Individuals who wish
                       to    file a bankruptcy case under title 1l of the United States Bankruptcy
Code are   required to file with the United States Bankruptcy Court a completed
                                                                                   certificate of
counseling from the nonprofit budget and credit counseling agency
                                                                    that provided the individual
the counseling services and a copy of the debt repayment plan, if any,
                                                                       developed through the
credit counseling agency. See   ll
                                 U.S.C. 109(h) and 521(b).
    Case 1-19-44216-cec         Doc 3    Filed 07/11/19         Entered 07/11/19 09:08:13




                                               Certificate Number:        0 I 40   1   -NYE-CC-032886052

                                              lllIllIllllll|ilil||ilil|il|ilt|il|il|lil|IIil]||||tiltIil|l|]l
                                                                  0l 401 -NYE-cc-O32886052




I CERTIFY that onN'day 29,2019, at 70:57 o'clock AM EDT, Joann P Cashman
received from GreenPath. Inc., an agency approved pursuant to I I U.S.C. I l1 to
provide credit counseling in the Eastern District of New York, an individual [or
groupl briefing that complied with the provisions of 1 1 U.S.C. 109(h) and 1 1 1.
A debt repayment plan was not prepared. If           a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date:   Mav 29-2019                            By:        /s/Jeremv Lark for Selena Duca


                                               Name: Selena Duca


                                               Title:     Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individuai
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See l1 U.S.C. 109(h) and 521(b).
